          Case 1:19-cv-10739-FDS Document 9 Filed 06/20/19 Page 1 of 2


                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


__________________________________________
NATIONAL CONSUMER LAW CENTER,              )
                                           )
                        Plaintiff,         )
                                           )
v.                                         )                  C.A. No. 19-10739-FDS
                                           )
                                           )
UNITED STATES DEPARTMENT OF                )
EDUCATION                                  )
                                           )
                        Defendant.         )
                                           )
                                           )


   ASSENTED-TO DEFENDANT’S MOTION FOR EXTENSION TO FILE ANSWER

       Defendant, the U.S. Department of Education, requests that the Court grant it an

extension to respond to this Complaint brought under the Freedom of Information Act.

Defendant requests that it be permitted to file its Answer on or before August 22, 2019.

       Defendant produced the documents that Plaintiff’s Freedom of Information Act request

described on May 10, 2019. Plaintiff has not yet reached a conclusion regarding whether the

production was complete and counsel for Plaintiff informs the undersigned that scrutiny of the

produced documents will be completed by July 8, 2019. Defendant requests that the Answer

date be extended to August 22, 2019, in order that Defendant may have time to respond to any

objections that Plaintiff may have to the completeness of the production and, if appropriate,

provide additional documents or otherwise respond to Plaintiff.

       Counsel for Plaintiff assents to this motion, and the undersigned is unaware of any

prejudice to Plaintiff or to the proceedings of the Court if this motion is granted.




                                                  1
          Case 1:19-cv-10739-FDS Document 9 Filed 06/20/19 Page 2 of 2




                                              Respectfully submitted,

                                              ANDREW E. LELLING
                                              United States Attorney

                                      By:     /s/ Anita Johnson__________      ___
                                              ANITA JOHNSON, BBO No. 565540
                                              Assistant United States Attorney
                                              United States Attorney’s Office
                                              John Joseph Moakley U.S. Courthouse
                                              One Courthouse Way - Suite 9200
                                              Boston, MA 02210
                                              (617) 748-3266
                                              Anita.Johnson@usdoj.gov




                 CERTIFICATE OF SERVICE and RULE 7.1 CONFERENCE

I hereby certify that this document will be filed through the electronic filing system of the Court,
which system will serve counsel for Plaintiff electronically on this 20th day of June 2019, and
that I have consulted with said counsel and she consented to this motion.



                                              /s/ Anita Johnson
                                              Assistant United States Attorney




                                                 2
